 Case 6:19-cv-02089-JA-DCI Document 33 Filed 06/10/20 Page 1 of 2 PageID 113




                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE   DISTRICT OF  FLORIDA
                                                  ORLANDO DIVISION

                                                  CASE NO.: 6:19-cv-2089-Orl-28DCI

 TARA ULRICH,

        Plaintiff,

 v.

 CONNECTIONS EDUCATION LLC d/b/a
 PEARSON ONLINE and BLENDED
 LEARNING K-12 USA,

       Defendant.
 _______________________________/

                        DEFENDANT’S NOTICE OF SETTLEMENT

       COMES NOW Defendant, CONNECTIONS EDUCATION LLC d/b/a PEARSON

ONLINE and BLENDED LEARNING K-12 USA, by and through the undersigned counsel,

hereby notifies the Court that the parties have reached a settlement in the above-captioned matter.




                                                     Respectfully submitted,

                                                     s/ Jessica DeBono Anderson
                                                     KRISTYNE E. KENNEDY
                                                     FBN: 0194700
                                                     JESSICA D. ANDERSON
                                                     FBN: 58503
                                                     COLE, SCOTT & KISSANE, P.A.
                                                     Attorneys for Defendant
                                                     Tower Place, Suite 400
                                                     1900 Summit Tower Boulevard
                                                     Orlando, Florida 32810
                                                     Primary Email:
                                                     Kristyne.Kennedy@csklegal.com
                                                     Alternative Email:
 Case 6:19-cv-02089-JA-DCI Document 33 Filed 06/10/20 Page 2 of 2 PageID 114



                                                                        Jessica.Anderson@csklegal.com
                                                                        Alternative Email:
                                                                        Jillian.Sotomayor@csklegal.com
                                                                        Telephone: (321) 972-0028
                                                                        Facsimile: (321) 972-0099




                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 10th day of June, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a Notice of

Electronic Filing to Counsel of Record.

                                                               /s/ Jessica DeBono Anderson         ___




\\bunk-orldoc1\orldoc\200605_0008\[19001370] notice - settlement.docx
